Citation Nr: 1735823	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  13-21 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia.


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1975 to November 1975.

This matter comes to the Board of Veterans' Appeals (Board) on appeal of a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction was subsequently transferred to the RO in Atlanta, Georgia.

In June 2015, the Board remanded the claim to the Agency of Original Jurisdiction (AOJ) for further development to include scheduling a Board hearing.  For the reasons discussed below, further evidentiary development is necessary before a decision can be reached on the merits of the underlying claim.  Stegall v. West, 11 Vet. App. 268 (1998). 

In September 2016 the Veteran presented testimony at a videoconference Board hearing before the undersigned Veterans Law Judge.  A transcript of this proceeding is of record.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action, on his part, is required.


REMAND

The Veteran seeks service connection for an acquired psychiatric disorder to include schizophrenia.

In a December 2011 statement, the Veteran reported that he received benefits from the Social Security Administration (SSA).  On January 9, 2012, the VA requested the Veteran's records from SSA.  In a subsequent January 10, 2012 response, the SSA replied that there were no records in that location.  An additional January 10, 2012 response from the SSA advised the VA to contact the district office for medical information, which may be contained in the SSI folder and also provided an additional fax number to submit the records request.  In a subsequent November 2014 statement the Veteran again requested assistance with obtaining his records from SSA.  Additionally, during the September 2016 Board hearing, the Veteran testified that he has received SSI benefits since the 1980's and he has been unsuccessful with obtaining his records.

There is no indication in the claims file that records have been requested from the SSA district office as advised by the January 10, 2012 response.  As long as a reasonable possibility exists that SSA disability records are relevant to a veteran's claim, VA is required to assist the veteran in obtaining the records.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  Thus, the AOJ must make necessary efforts to obtain and associate with the claims file a copy of any SSA determination on the Veteran's claim, as well as copies of all medical records underlying that determination, following the current procedures prescribed in 38 C.F.R. § 3.159(c) (2016) with respect to requesting records from Federal facilities.

Although the Veteran was afforded a VA-contracted mental health examination in December 2011, based on receipt of the above outstanding records, the AOJ should seek an addendum opinion from the examiner to consider additional evidence added to the claims file since the December 2011 VA examination.  Accordingly, prior to arranging for further medical opinion, to ensure that all due process requirements are met, and the record is complete, the AOJ must undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  Request from the Social Security Administration a copy of its records pertinent to any claim of the Veteran for Social Security disability benefits, as well as copies of all medical records underlying that claim and determination.  Specifically, pursuant to the January 10, 2012 directions from the SSA, "Please contact the District Office for medical information which may be contained in the SSI folder . . ."  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  

All records and/or responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

2.  If the Social Security Administration records are obtained, return the claims file to the December 2011 VA-contracted examiner for preparation of an addendum opinion.  The entire claims file, including a copy of this Remand, must be made available to the examiner, and the examiner should confirm that such records were reviewed.  No additional examination of the Veteran is necessary, unless the examiner determines otherwise.  If the December 2011 examiner is not available, ensure that the Veteran is scheduled for an examination by another appropriate practitioner. 

The examiner must accomplish the following:  

(a)  Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has had any psychiatric disorder to include schizophrenia during the appeal period that is related to his military service.  

A complete rationale for any opinion(s) expressed should be provided.  If the examiner determines that an opinion cannot be provide without resorting to mere speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, the examiner should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion. 

3.  Thereafter, readjudicate the claim that is the subject of this Remand.  If any benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should thereafter be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals


